[J-25-2022]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

 BAER, C.J., TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, BROBSON, JJ.


 CENTRAL DAUPHIN SCHOOL DISTRICT,               :   No. 88 MAP 2021
                                                :
                     Appellant                  :   Appeal from the Order of the
                                                :   Commonwealth Court at No. 1154
                                                :   CD 2017 dated April 22, 2021
              v.                                :   Affirming the Order of the Dauphin
                                                :   County Court of Common Pleas,
                                                :   Civil Division, at No. 2016-CV-4401-
 VALERIE HAWKINS, FOX 43 NEWS AND               :   MP dated August 1, 2017.
 THE COMMONWEALTH OF                            :
 PENNSYLVANIA, OFFICE OF OPEN                   :   ARGUED: April 12, 2022
 RECORDS,                                       :
                                                :
                     Appellees                  :


                                       OPINION


JUSTICE DOUGHERTY                                      DECIDED: December 21, 2022


      In our plurality resolution of Easton Area School District v. Miller, 232 A.3d 716

(Pa. 2020) (Easton Area II), we determined a school district did not meet its burden to

prove a bus surveillance video, requested pursuant to the Right-to-Know Law (RTKL), 65

P.S. §§67.101-67.3104, was exempt from disclosure by operation of the Family

Educational Rights and Privacy Act (FERPA), 20 U.S.C. §1232g. We instructed the

district to redact students’ images and release the video to the requester. On the heels

of this decision, we granted discretionary review to consider whether the Commonwealth

Court erred when it applied the plurality’s analysis under similar circumstances, and

ordered redaction and disclosure of the school bus surveillance video it determined to be
an education record subject to FERPA. For the reasons that follow, we affirm the court’s

order, and direct the school district to reasonably redact the students’ personally

identifiable information and release the video.

                                      Background

       On February 23, 2016, Valerie Hawkins, on behalf of Fox 43 News (collectively,

Requester), submitted a RTKL request to Central Dauphin School District (the District),

seeking a copy of school bus surveillance video from one week prior, which captured an

incident between a 17-year-old member of a District high school basketball team (the

student), and a parent of another player (the adult), who allegedly grabbed the student’s

wrist during their interaction. The incident occurred in a parking lot outside the high

school’s gymnasium, while the players and school staff were boarding the school bus

following a basketball game. The adult involved received, and subsequently opposed, a

summary citation for harassment related to the incident. Requester attached a copy of

the citation notice from the magisterial district court record to the record request; the

notice identified the adult and student by name as the defendant and victim, respectively.

On March 24, 2016, Karen McConnell, the District’s open records officer (ORO

McConnell), denied the request for access to the video, explaining it was an education

record containing “personally identifiable information directly related to a student or

students,” which, according to the District, protected the video from release under

FERPA, and consequently precluded its disclosure under the RTKL as well.             Final

Response of District to Valerie Hawkins dated 3/24/2016.

       Initially, the ensuing litigation over Hawkins’s record request proceeded along a

trajectory nearly identical to the appeal of a similar RTKL request made to Easton Area

School District one year later, by Express Times reporter Rudy Miller, who sought bus

surveillance footage depicting a teacher’s alleged rough discipline of an elementary



                                     [J-25-2022] - 2
school student. See Easton Area II, 232 A.3d at 719-21. In each case, the requester

appealed to the Office of Open Records (OOR) challenging the basis of the district’s

denial, and pursuant to its procedural guidelines, the OOR invited parties to supplement

the record while directing the districts to notify third parties whose confidential information

was contained within the requested records of the opportunity to participate in the

appeal. 1 See Official Notice of Appeal to OOR, No. AP 2016-0583, 3/25/2016, at 1-2;

Easton Area II, 232 A.3d at 719; see also PA. OFFICE         OF   OPEN RECORDS, Procedural

Guidelines, Rev. 9/29/2015, at 8-9. 2 Each of the districts supplemented the record with

an affidavit from its open records officer indicating, inter alia, the requested bus

surveillance video was evidence in a pending district investigation or disciplinary matter,

and disclosure of the video would enable the students in it to be identified. See Affidavit

of ORO McConnell, 3/31/2016; Easton Area II, 232 A.3d at 719-20. To the OOR (which

ordered disclosure of the video in each case) and common pleas courts (which denied

the districts’ requests to vacate the orders), the districts argued the bus surveillance

videos were “education records” protected from disclosure by FERPA, which the federal

1   Specifically, the OOR Notice states:
Agency Must Notify Third Parties: If records affect a legal or security interest of an
employee of the agency; contain confidential, proprietary or trademarked records of a
person or business entity; or are held by a contractor or vendor, the agency must notify
such parties of this appeal immediately and provide proof of that notice to the OOR
within seven (7) business days from the date on this letter. Such notice must be made
by (1) providing a copy of all documents included with this letter; and (2) advising that
interested persons may request to participate in this appeal (see 65 P.S. § 67.1101(c)).
Official Notice of Appeal to OOR, No. AP 2016-0583, 3/25/2016, at 2 (emphasis in
original). Under the OOR’s procedural guidelines, agencies are also required to notify
and provide an opportunity to object to implicated third parties in response to the initial
request. See OFFICE OF OPEN RECORDS, Procedural Guidelines, Rev. 9/29/2015, at 2-3.
As was the case in Easton Area II, there is no indication in the record Central Dauphin
School District provided or attempted such notice at either stage in this case. See Easton
Area II, 232 A.3d at 732.
2                      https://www.openrecords.pa.gov/Documents/Appeals/2015-10-
01_Procedural_Guidelines.pdf.


                                       [J-25-2022] - 3
law defines as “those records, files, documents, and other materials which []contain

information directly related to a student” and “are maintained by an educational agency

or institution or by a person acting for such agency or institution.”              20 U.S.C.

§1232g(a)(4)(A). In relation to FERPA, and in addition to other asserted exceptions from

public disclosure enumerated under Subsection 708(b) of the RTKL, each district claimed

the RTKL’s loss-of-funds exception applied, see 65 P.S. §67.708(b)(1)(i), exempting from

access a record which, if disclosed, “would result in the loss of Federal or State funds by

an agency or the Commonwealth[.]” 3

       The districts in both cases also relied on the RTKL’s broader exclusion of records

exempt under other state or federal laws as provided by Sections 102 (defining “public

record” as one that is not privileged nor exempt under Section 708 or “any other Federal

or State law or regulation or judicial order or decree”), and Subsection 305(a) (presuming

a record of an agency is public unless exempt under, inter alia, “any other Federal or

State law or regulation or judicial order or decree”), id. §§67.102, 67.305(a)(3). See

District’s Notice of Appeal and Petition for Review, 6/9/2016 at 3-4, 12 n.3, citing 65 P.S.

§§67.102, 67.305(a), 67.708(b)(1)(i); Easton Area II, 232 A.3d at 720. 4 In both cases, at

all three levels of review preceding this Court’s consideration, the tribunals below granted

the news media’s request for disclosure of the bus surveillance video, concluding the

3 In the present case, the District also asserted the video fell within an enumerated
exception under 65 P.S. §67.708(b)(17), as part of a noncriminal investigation; this claim
was disposed of below and is not raised or implicated herein. See Cent. Dauphin Sch.
Dist. v. Hawkins, 199 A.3d 1005, 1016-20 (Pa. Cmwlth. 2018) (Central Dauphin I),
vacated and remanded on other grounds, 238 A.3d 337 (Pa. 2020) (per curiam).
4 The Easton Area district’s bases for denial most consistently focused on exceptions
enumerated under RTKL Subsection 708(b), and, as explained further infra, only a
plurality of this Court viewed the broader definition and presumption provisions as
implicated therein. See Easton Area II, 232 A.3d at 734-35 (Saylor, C.J., concurring and
dissenting), 736-38 (Baer, J. concurring and dissenting). In this case, the District explicitly
raised and argued Sections 102 and 305 categorically precluded disclosure of FERPA-
protected education records to the OOR and to the trial court.


                                       [J-25-2022] - 4
district failed to meet its burden to prove a relevant RTKL exemption applied because it

had not demonstrated the video qualified as an education record warranting any

protection under FERPA — either because it was not related to a student’s academic

performance (as determined by the OOR and trial courts), or because it was only

tangentially, as opposed to directly, related to a student. See In re Hawkins v. Cent.

Dauphin Sch. Dist., No. AP 2016-0583, 2016 WL 2986981, at *2-3 (Pa. Off. Open Rec.,

issued May 19, 2016); Cent. Dauphin Sch. Dist. v. Hawkins, No. 2016-CV-4401-MP, at

8-12 (C.P. Dauphin County filed Aug. 1, 2017) (unpublished memorandum); Cent.

Dauphin Sch. Dist. v. Hawkins, 199 A.3d 1005, 1014 (Pa. Cmwlth. 2018) (Central

Dauphin I), vacated and remanded, 238 A.3d 337 (Pa. 2020) (per curiam); see also

Easton Area Sch. Dist. v. Miller, 191 A.3d 75, 80-83 (Pa. Cmwlth. 2018) (Easton Area I);

Easton Area II, 232 A.3d at 725-26. The videos were not viewed in camera at any level

in either case.

       The particular circumstances of Central Dauphin’s case unfold primarily by way of

District ORO McConnell’s sworn affidavit submitted to the OOR and complementary

testimony before the court of common pleas. The affidavit stated, inter alia: the video

recording is maintained by the District and “is an ‘education record’ under FERPA which

requires the [District] to keep the record confidential”; the students’ personally identifiable

information cannot be redacted from the video “because [the District] does not have the

technological ability to redact the video recording[,]” however, “even if the [District] had

the technological ability . . . the subject of the video recording[] ha[s] been covered on

multiple occasions in the news media” which “identify the students in the recording as

members of the [school’s] basketball team[,]”and “[t]herefore . . . the students’ identities

w[ould] still be known to the Requester”; in addition, the District “may be financially

penalized through loss of [f]ederal funds if it permits the release [of] records protected by




                                       [J-25-2022] - 5
FERPA such as the video recording”; and, the video was being used in the District’s

official probe into the incident. Affidavit of ORO McConnell, 3/31/2016.

       To the trial court, ORO McConnell testified in her role as the District’s assistant

superintendent for finance and administrative operations, which she indicated also

included responsibilities for discipline of students and staff, and oversight of bus

transportation, and she was personally involved in the investigation of the incident in this

matter. See N.T., 3/30/2017 at 6-7, 10. McConnell explained each of the school’s buses

included two cameras mounted above the driver’s head, one facing the back of the bus

and one facing the door, and each ran continuously on a loop once the driver turned on

the ignition, capturing high-resolution digital video and saving it to a hard drive over older

footage; the hard drive recorded over itself approximately every two weeks. See id. at 7-

8, 28. This video footage is reviewed by District personnel only “if there is a problem[,]”

such as a disciplinary or safety issue, in which case a request for the footage is typically

made by a principal to the District’s transportation director. Id. at 7-9. Upon such a

request, the bus camera’s hard drive is removed, and the relevant segment of footage is

extracted and saved on a separate drive. See id. at 7-9, 38-39. Asked if she “kn[e]w

whether or not the [D]istrict has the ability to redact or pixelate or do anything to obscure

the images of students on any individual video recording[,]” ORO McConnell responded,

“[w]e do not have the capability of doing that.” Id. at 14. In this instance, approximately

ten minutes of relevant footage from each bus camera was pulled in response to concerns

communicated by students’ parents. See id. at 29. The District extracted and reviewed

the footage as part of its investigation of those concerns, in a weeks-long process

involving interviews of students, staff, and parents, which resulted in discipline of one staff

member and at least one student. See id. at 10-11, 40-42. Each of the students in the

video can be identified by the images of their faces as well as the jersey numbers on their




                                       [J-25-2022] - 6
gear. See id. at 8, 11-12, 41. A shorter, approximately one-minute-long segment of the

footage was also shown in a separate court hearing regarding the citation of the adult

involved in the incident, who was not a member of the school staff. See id. at 43-44, 49-

51.

       On cross-examination, ORO McConnell testified, because her role was in

operations and finance, she was “very rarely” involved in disciplinary matters and could

not think of any others in which she had participated; she also did not have knowledge of

how students’ disciplinary records were maintained, but the footage of this incident was

maintained in a safe in her office as the open records officer, not because of any role she

played in the investigation. Id. at 40-44; see id. at 13. When asked if the news media

had reported the name of the student after the involved-adult’s hearing on the citation,

McConnell responded, “I honestly don’t know the answer to that[,]” and further explained

it was not just a matter of recollection, but that she did not know because she does not

read or watch the news. Id. at 34. When asked if she later became aware the news had

released the student’s name, she stated, “I’m going to have to take your word for it. I

don’t know that[,]” and again replied she does not read or watch the news. Id. at 36. The

only other evidence offered by Requester was a news article published by PennLive

regarding the hearing and dismissal of the adult’s harassment citation resulting from the

incident, which identified the student by name as the complainant who testified in support

of the charge. See id. at 52; PennLive article dated 5/25/2016, Hawkins-Fox Cmwlth. Ct.

Brief at Exhibit 1.

       In support of its decision to order disclosure of the record, the trial court noted

inconsistencies in ORO McConnell’s statements, and found her testimony regarding

personal involvement in the matter not credible; with regard to redaction, the court

observed, “[a]lthough Ms. McConnell testified that the District did not have the capability




                                     [J-25-2022] - 7
to blur out individual students . . . it is not impossible to do so.” Central Dauphin Sch.

Dist., No. 2016-CV-4401-MP, at 10 (internal citation omitted); see id. at 15. Ultimately,

the court concluded the District failed to meet its burden to demonstrate the school bus

video recording was an education record “exempt from disclosure under FERPA, or any

of the enumerated exceptions outlined in Section 708 of the RTKL.” Id. at 16-17. As a

result, the court ruled the video was a public record pursuant to the RTKL, while noting

“in order to be disclosed, the student[s’] faces and identifying information must be blurred

out or redacted in accordance with 65 P.S. §67.706.” 5 Id. at 12.

       The District filed an appeal, and a three-judge panel of the Commonwealth Court

affirmed and ordered disclosure of the video. See Central Dauphin I, 199 A.3d at 1020.

Notably, however, this initial Central Dauphin I decision was based on the intermediate

court’s newly-articulated analysis directing disclosure of the Easton Area District’s school

bus surveillance video, which was then pending review before this Court. See Easton

Area I, 191 A.3d at 82 (school bus video depicting teacher disciplining student was not

an “education record” protected by FERPA because it directly related to the teacher’s

performance, and was only tangentially related to student); Central Dauphin I, 199 A.3d

at 1013-14 (applying Easton Area I, school bus surveillance video depicting confrontation

between student and adult, for which the adult was cited, was not directly related to a

student and thus was not an education record invoking FERPA). Although a majority of

this Court affirmed the Easton Area I panel’s order to disclose the video, our disposition

on its appeal in Easton Area II expressed three diverging, non-majority interpretations of

5 In its subsequent statement in lieu of a Rule 1925(a) opinion, the trial court clarified it
had not reviewed the video and therefore could not say whether it contained any
identifying information; however, the court did not consider the players’ images, names,
and jersey numbers to be protected information because they appeared on the District’s
website and in game programs, and their presence during the incident was covered by
the media. See Cent. Dauphin Sch. Dist. v. Hawkins, No. 2016-CV-4401-MP (C.P.
Dauphin County filed Oct. 13, 2017) (statement in lieu of opinion).


                                      [J-25-2022] - 8
the relevant legal principles, among them the plurality-supported conclusion the Easton

Area District’s bus surveillance video was both an education record under FERPA and

subject to disclosure under the RTKL following redaction of the students’ images, which

differed substantially from the Easton Area I panel’s resolution of the matter. See Easton

Area II, 232 A.3d at 734 (stating the plurality conclusion and mandate), 734-36 (Saylor,

C.J., concurring and dissenting), 736-38 (Baer, J. concurring and dissenting); Easton

Area I, 191 A.3d at 82. Consequently, upon the District’s petition for allowance of appeal

with regard to Central Dauphin I, we vacated the panel’s order to disclose the video and

remanded the matter back to the Commonwealth Court for proceedings consistent with

our decision in Easton Area II, limited to whether the panel erred when it determined the

Central Dauphin District’s school bus surveillance video was not an education record

under FERPA. See Central Dauphin, 238 A.3d 337 (Pa. 2020) (per curiam).

       Easton Area II

       Though our resolution of Easton Area II recently addressed whether release of bus

surveillance video was precluded under FERPA, the Court’s variegated responses

thereon stemmed from the Easton Area District’s tailoring of its position within the context

of the loss-of-funds exception under RTKL Section 708(b)(1)(i), i.e., that disclosure of the

video would result in the loss of federal funds to the school or the Commonwealth.

Consequently, the central issue in our analysis was whether the district met its

preponderance of the evidence burden to meet that exception. See Easton Area II, 232

A.3d at 725. A five-justice majority of the Court agreed the district had not: we concluded

FERPA generally mandates federal funding “shall be made unavailable” to otherwise

eligible educational agencies having a “policy or practice” of releasing certain information

outside of the manner prescribed by federal law. Id. at 736 (Baer, J., concurring in part);

see 20 U.S.C. §1232g(b). And, because the district had not demonstrated any more than



                                      [J-25-2022] - 9
the singular instance of potentially disclosing the identities of students on a surveillance

video during an alleged altercation, and FERPA further excuses otherwise noncompliant

disclosures which are compelled by judicial order, we held the district had not established

any contravention of FERPA to support how loss of funding could result. See id. at 725-

27 (plurality) (applying 65 P.S. §67.708(b)(1)(i) and 20 U.S.C. §1232g(b)(1), (b)(2)(A)-

(B)); id. at 736 (Baer, J., concurring in part).

       The Easton Area II plurality additionally viewed the RTKL’s express exemptions

under Sections 102 and 305 — defining “public record” to exclude any record exempt

from disclosure by federal law or regulation, see 65 P.S. §67.102, and likewise excluding

such a record from the presumption a record possessed by an agency is public, see id.

§67.305(a)(3) — as foundational to whether ordering disclosure of the bus surveillance

video would release protected information in violation of our law, and therefore proceeded

to review the soundness of the preceding tribunals’ preclusion of the video from the ambit

of education records under FERPA. See id. at 725 & n.7, 728-31. This examination of

FERPA’s parameters identified key features of the protections afforded by an educational

institution’s compliance with the federal law: first, it provides a right of access to education

records for the parent and student only, and specifies a list of conditions under which an

identified student’s education records may be accessed without the parent’s or student’s

consent such as, for example, financial aid applications, see 20 U.S.C. §1232g(b)(1);

second, it restricts the release of “any personally identifiable information in education

records” to those specified conditions, except upon consent or in compliance with a

judicial order or subpoena so long as notice is provided, see id. §1232g(b)(2) (emphasis

added); and thus, as the federal law’s attending regulations recognize, institutions may

release education records to other parties, without consent, when the records have been

“de-identified,” that is, when all personally-identifiable information has been removed.




                                       [J-25-2022] - 10
Easton Area II, 232 A.3d at 728-30, citing 34 C.F.R. §99.31(b)(1) (educational agency

“may release the records or information without the consent required . . . provided that

the educational agency or institution or other party has made a reasonable determination

that a student’s identity is not personally identifiable”). The plurality reasoned students’

images in the video would constitute personally identifiable information under the

definition provided in the regulations, which includes “‘information that, alone or in

combination, is linked or linkable to a specific student that would allow a reasonable

person in the school community, who does not have personal knowledge of the relevant

circumstances, to identify the student with reasonable certainty[.]’” Id. at 728, quoting 34

CFR §99.3.

       As to whether the bus surveillance video could be “directly related” to the students

therein, and therefore an education record subject to FERPA, the Easton Area II Court

considered U.S. Department of Education (USDOE) guidance explaining a “context-

specific” and “case by case basis examination” would demonstrate a direct relationship

if, inter alia, the school uses or would reasonably use video of the incident depicted for

disciplinary action, or other official purposes involving the students, including any

participants in an altercation and the victim of any incident. Id. at 729. The same USDOE

guidance further instructs that, prior to releasing an education record of multiple students

to the parent of any one student, “‘[i]f the educational agency or institution can reasonably

redact or segregate out the portions of the video directly related to other students, without

destroying the meaning of the record, then the educational agency or institution would be

required to do so’” prior to providing access. Id., quoting FAQs on Photos and Videos

under FERPA, U.S. DEP’T OF EDUC., https://studentprivacy.ed.gov/faq/faqs-photos-and-

videos-under-ferpa (last visited December 14, 2022).            Accordingly, because the

disciplined student in the Easton Area District’s video was “the subject of some interaction




                                      [J-25-2022] - 11
with a teacher that warranted preservation of the video for an official purpose, whether

the student is receiving discipline, or is the victim of some misconduct, or is one party in

an innocuous interaction that was nevertheless part of an official inquiry,” we reached a

majority-supported view that the video was as “directly related” to the student as it was to

the adult, and was therefore an education record of that student within the meaning of

FERPA. 6 Id. at 730; see id. at 735 (Saylor, C.J., concurring in part) (agreeing the video

is an education record). 7

       As the endcap to its analysis, the Easton Area II plurality observed, despite the

laudable purpose of our open records law, its scarce consideration of the informational

privacy rights of third parties implicated in government-maintained records was

particularly problematic within the context of a request for surveillance video of school

children, yet the responsibility for balancing those interests remains diffused. Although

the agencies bear the obligation to perform such balancing in the first instance, and the

constitutional considerations in play might necessitate redactions not otherwise

permissible under the RTKL’s provisions, the record requestor in Easton Area II had

specifically disclaimed any interest in the identities of the students; thus we perceived no


6With respect to the requirement an education record be “maintained by an educational
agency or institution,” we declined to engage with the Easton Requester’s contrary
argument given the district did not dispute it maintained the video “and, in any event, it is
difficult to fathom how the [d]istrict would furnish disclosure of a record it did not
maintain[.]” Easton Area II, 232 A.3d at 730 n.14 (plurality).
7  Four justices did not consider further analysis, or any discussion of redaction, to be
within the scope of the issue before the Court at that juncture, and only a plurality joined
the lead opinion’s conclusion — holding the students’ personally identifiable information,
i.e., their images in the video, were protected from disclosure under FERPA and thereby
exempt under the RTKL, but a student’s de-identified education record, i.e., the video
itself, was not exempt and therefore must be redacted. See Easton Area II at 731, citing
65 P.S. §67.706 (where a record contains information subject to access along with
information not subject to access and the two cannot be physically separated, “the agency
shall redact from the record the information which is not subject to access, and the
response shall grant access to the information which is subject to access”).


                                      [J-25-2022] - 12
need to remand the case for further balancing, and ordered the district to redact and

release the bus surveillance video. See id. at 731-34.

       Central Dauphin II

       Returning to the present case on remand after Easton Area II, the Commonwealth

Court, following supplemental briefing, again affirmed the trial court, and ordered

redaction of the students’ personally identifiable information from the video and

disclosure, under a revised analysis, departing from the limitations it placed on the scope

of an “education record” in Easton Area I. See Central Dauphin Sch. Dist. v. Hawkins,

253 A.3d 820, 823-24 (Pa. Cmwlth. 2021) (Central Dauphin II). The Central Dauphin II

panel mirrored the Easton Area II analysis in nearly all respects. First, the video depicted

a student engaged in an altercation with an adult, and was preserved for disciplinary

purposes relating to at least one student and one staff member, therefore it was directly

related to a student, and second, the District did not dispute it maintained the video, which

ORO McConnell kept locked in her office; thus the panel determined the video constituted

an education record under FERPA’s definition. See id. at 830-31. With regard to the

RTKL’s loss-of-funds exception under Section 708(b)(1)(i), the panel likewise concluded

the District did not meet the burden delineated by the majority in Easton Area II, as it

failed to demonstrate how a court-ordered disclosure of an education record would be

considered a “policy or practice” of providing unlawful access to protected information, in

a manner sufficient to trigger a loss of funds under FERPA and thus warrant exemption

from disclosure under the RTKL. See id. at 832-33.

       Turning to RTKL Sections 102 and 305, the panel observed the assessment of

FERPA in Easton Area II demonstrated that not all education records are automatically

protected from disclosure, given the law’s permission to release education records

without consent when all personally identifiable information has been removed. See id.




                                      [J-25-2022] - 13
at 833, citing 34 C.F.R. §99.31(b)(1). In this vein, the Central Dauphin II panel concluded

“[r]edaction of the students’ identities eliminates the potential privacy harm that the

FERPA prohibition seeks to protect” against and “redacting students’ images removes

any argument that the video is [not] a public record and exempt under Federal law or

regulation, and thus removes any argument by the School District that it is exempt under

65 P.S. §67.305(a).” Id. Regarding the District’s assertions it could not redact, and could

not remove all personally identifiable information because the student and adult had

already been publicly identified in news coverage, the panel considered the latter

argument to be circular, i.e., FERPA’s purpose of providing some privacy in personally

identifiable information would not be served by withholding a record when the person’s

identity is already publicly known. See id. at 834. Reviewing the record, the panel

observed the trial court discredited ORO McConnell’s testimony, which lacked any

indication of personal knowledge or other support in the record for her statement the

District did not have the ability to redact the video, and thus declined to disturb the trial

court’s finding that “redaction was ‘not impossible.’” Id. at 835. Because Requester

indicated in its supplemental brief it had no interest in the identities of the other “non-

involved” third-party students, the panel viewed remand to conduct a balancing test of the

students’ informational privacy rights against the public’s right to know as unnecessary,

and ordered “[p]ersonally identifiable information must be redacted.” Id. at 833.

       The District appealed the Commonwealth Court’s decision, and we granted

allowance of appeal to examine whether, in light of our Easton Area II decision and the

multiple opinions of this Court expressed therein, the Commonwealth Court “committed

reversible error by ordering disclosure and mandating redaction of a student education

record that is exempt from public access under state and federal law — specifically,




                                      [J-25-2022] - 14
FERPA and Section[s] 102 and 305(a) of the Pennsylvania Right-to-Know-Law[.]” Cent.

Dauphin Sch. Dist. v. Hawkins, 268 A.3d 376 (Pa. 2021) (per curiam).

                                         Arguments

         The District

         Foremost, the District argues the redaction provision set forth in RTKL Section 706

is inapplicable to records that fall within a statutory exemption; that is, if a record is not a

“public record” by definition under Section 102, or likewise “presumed to be a public

record” under Section 305, then it is not subject to redaction under Section 706.8

Appellant’s Brief at 23-25, 35, citing 65 P.S. §§67.102 (defining “public record” as a record

of an agency that “is not exempt under section 708[ or] from being disclosed under any

other Federal or State law or regulation or judicial order or decree[ or] is not protected by

a privilege”), 67.305 (record is presumed public unless exempt from disclosure under

Section 708 or other law, decree, or privilege); see also 65 P.S. §67.706 (requiring

redaction of “information which is not subject to access” from, and subsequent disclosure

of, public record otherwise subject to public access). Collecting Commonwealth Court

cases, the District observes, “‘[i]f a record is exempt under Section 708(b), it is not a public


8   Section 706, titled “Redaction,” provides,
         If an agency determines that a public record, legislative record or financial
         record contains information which is subject to access as well as information
         which is not subject to access, the agency’s response shall grant access to
         the information which is subject to access and deny access to the
         information which is not subject to access. If the information which is not
         subject to access is an integral part of the public record, legislative record
         or financial record and cannot be separated, the agency shall redact from
         the record the information which is not subject to access, and the response
         shall grant access to the information which is subject to access. The agency
         may not deny access to the record if the information which is not subject to
         access is able to be redacted. Information which an agency redacts in
         accordance with this subsection shall be deemed a denial under Chapter 9.
65 P.S. §67.706.


                                       [J-25-2022] - 15
record subject to disclosure under the RTKL. If a record is not exempt from disclosure,

but contains information that is not subject to access, the agency may discharge its duty

by providing redacted records [under Section 706]. Conversely, if a record is exempt from

disclosure under the RTKL and thus is not a public record, it need not be redacted in

accordance with Section 706 of the RTKL.’” Appellant’s Brief at 28, quoting Com. Dep’t

of Labor & Indus. v. Simpson, 151 A.3d 678, 682 (Pa. Cmwlth. 2016) (emphasis omitted);

see id. at 26-30, quoting, e.g., Dep’t of Health v. Off. of Open Recs., 4 A.3d 803, 815 (Pa.

Cmwlth. 2010) (“[T]he [Section 706] redaction requirement only applies to records that

are determined to be ‘public records.’”). Here, the District contends, the record is exempt

from disclosure under FERPA, a federal law, and therefore it is by definition not a public

record and the redaction provision does not apply. In this vein, the District argues the

panel’s application rewrites Section 706 by striking “public” and mandating redaction of

all records, which renders pointless RTKL Section 306 (“[n]othing in this act shall

supersede or modify the public or nonpublic nature of a record or document established

in Federal or State law, regulation or judicial order or decree”), and prohibits an agency

from exercising any discretion under Subsection 506(c) (authorizing agency discretion to

make otherwise exempt records accessible for inspection if disclosure is not prohibited

under other federal or state law, decree, or privilege). See id. at 35-36, citing 65 P.S.

§§67.306, 67.506(c).

       The District maintains this view is entirely consistent with the Easton Area II

plurality decision, which did not foreclose the exemption of bus surveillance video under

other law or other circumstances, much less require its disclosure. See id. at 39-40,

quoting Easton Area II, 232 A.3d at 737 (Baer, J., concurring in part) (“[T]he [Easton Area]

District failed to present a developed claim that it is entitled to withhold the video or any

component thereof from disclosure on the discrete bases of Section 102 and Subsection




                                      [J-25-2022] - 16
305(a)(3) of the RTKL as cited above. Additionally, the lower tribunals did not address

the applicability of those provisions to the requested video. . . . [This] position should not

be interpreted as one foreclosing the possibility that other RTKL provisions or legal

principles, not presently before the Court, may apply to exempt from disclosure a record

such as the requested video[.]”). In addition, the District suggests FERPA does not

contemplate public access to education records, but rather permits access to parents and

students while setting the conditions for providing protected information to other entities,

and although FERPA regulations allow a school’s release of education records without

parental consent when the record has been de-identified, they do not require such a

disclosure. See id. at 40, citing 34 C.F.R. §§99.30-99.39. 9

       Assuming, arguendo, Section 706 does apply, the District contends it was error to

mandate redaction here, where “the personally identifiable information of the student

involved cannot be de-identified through redaction, thereby foreclosing disclosure of the

video without parental consent under FERPA’s regulations[.]” Id. at 46; see also id. at

41-42, quoting 65 P.S. §67.706 (“The agency may not deny access to the record if the


9 The Pennsylvania School Boards Association (PSBA), participating as amicus curiae,
advanced arguments substantially aligned with the District regarding the application of
RTKL Section 706. PSBA additionally emphasizes its “grave concern” with the Easton
Area II Court’s majority-supported position that a loss of funds under FERPA required a
school entity’s demonstrated “policy or practice” of unauthorized disclosure of education
records in order to fall within the RTKL loss-of-funds exception under Subsection
708(b)(1)(i). Brief for Amicus PSBA at 11-12 n.1. According to PSBA, whether an
individual school district has such a policy or practice is not dispositive; rather, if state law
is construed to require disclosures of student records in violation of FERPA, statewide
eligibility for FERPA funding is at risk. See id. Notably, though the loss-of-funds
exception was the central issue addressed in our Easton Area II decision, this aspect of
the panel’s Central Dauphin II decision is not encompassed or implicated within our grant
of allocatur in this appeal, and we do not address it anew herein. As we have observed,
however, the access and exemption provisions of both the RTKL and FERPA are highly
sensitive to peculiar facts and circumstances, and an agency’s failure to meet its burden
under one set of variables does not construct a policy of disclosure in all others. See
Easton Area II, 232 A.3d at 737 (Baer, J., concurring in part).


                                       [J-25-2022] - 17
information which is not subject to access is able to be redacted.”) (emphasis provided

by District). The District first asserts “unrefuted record evidence shows that the District

lacks the technological capability to redact the video,” and notes, under the RTKL, an

affidavit based upon the personal knowledge of an agency’s representative is sufficient

to meet the preponderance of the evidence standard; in this case, the District observes,

Requester had the opportunity to cross-examine the affiant regarding redaction but did

not, and no other evidence in the record supports a contrary finding regarding the District’s

technological capabilities. Id. at 41-45. Notwithstanding its purported lack of redaction

capacity, the District also argues the only exception for which FERPA allows the

unconsented release of an education record still mandates “‘the removal of all personally

identifiable information’” and disclosure only after the institution “‘has made a reasonable

determination that a student’s identity is not personally identifiable[.]’” Id. at 47, quoting

34 C.F.R. §99.31(b)(1) (emphasis omitted).         The District maintains this cannot be

accomplished here because the personally identifiable information in the video includes

more than just the students’ faces and jersey numbers, i.e., as a result of Requester’s

and the public’s knowledge of the incident, the student’s actual identity cannot be

redacted. See id. at 46-51. According to the District, in such a situation, FERPA requires

“more, not less, protection” of student privacy, as is demonstrated by its regulations

defining personally identifiable information to include “‘information that, alone or in

combination, is linked or linkable to a specific student that would allow a reasonable

person in the school community, who does not have personal knowledge of the relevant

circumstances, to identify the student with reasonable certainty’” or is “‘requested by a

person who the educational agency or institution reasonably believes knows the identity

of the student to whom the education record relates.’” Id. at 51-52 (emphasis omitted),

quoting 34 C.F.R. §99.3(f), (g). The District argues that, because of the news coverage




                                      [J-25-2022] - 18
and public legal filings, both factors are encompassed here, and redacting the involved

student’s face cannot de-identify the record. See id. at 51-53.

       Lastly, referring to the Easton Area decisions, the District argues “‘[w]hat’s past is

prologue[,]’” and where the Easton Area II plurality identified the potential dangers of

disclosing school surveillance videos via public record requests in light of students’ and

families’ lack of control in the matter, the Court here should perform a balancing test with

regard to the students’ informational privacy rights.         Id. at 54-57, quoting WILLIAM

SHAKESPEARE, THE TEMPEST, act II, scene i, line 253, and citing, inter alia, Easton Area

II, 232 A.3d at 731 (“In addition to obvious safety concerns, such a disclosure also

necessarily implicates the students’ right to informational privacy — that is, the right of

the individual to control access to, or the dissemination of, personal information about

himself or herself ― which this Court has explicitly held must be considered and balanced

against the public interest when individuals who are not themselves a party to the request

for access appear in the content of records subject to public disclosure under the RTKL.”)

(quotation marks omitted); Pa. State Educ. Ass’n v. Com., Dep’t of Cmty. & Econ. Dev.,

148 A.3d 142, 158 (Pa. 2016) (PSEA II) (requiring agencies to balance constitutional

privacy rights of third parties implicated in public record requests). However, rather than

allowing disclosure of a redacted video to a requester who expressly disclaims interest in

the identities of the students, as was the case in Easton Area II, the District argues the

Court in this case should conclude the video cannot be released, even in redacted form,

to this Requester, who knows the identity of the student to whom the education record is

directly related, and has only disclaimed interest in the identity of the “‘non-involved’”

students, a fact the panel erroneously relied upon to the exclusion of the involved

student’s privacy interest. See id. at 55-56, quoting Central Dauphin II, 253 A.3d at 833

(“‘[Requester] has indicated that it has no interest in the identity of the other ‘non-involved’




                                       [J-25-2022] - 19
third-party students[,] it is unnecessary for the School District to conduct the balancing

test[.]’”).

         Requester

         Requester agrees, under FERPA and in accord with the Easton Area II lead

opinion’s analysis, the video is an education record. Requester argues, however, just like

any other record of an agency, an education record is presumed to be a public record

under the RTKL unless the agency meets its preponderance burden to prove otherwise.

See Appellees’ Brief at 6, citing Bowling v. Off. of Open Recs., 75 A.3d 453, 457 (Pa.

2013); 65 P.S. §67.305 (agency record presumed public unless exempt under Section

708, privilege, or other state/federal law or judicial order/decree). Requester indicates

there is no provision of FERPA or the RTKL categorically exempting education records

from disclosure; rather, FERPA’s regulations provide the proper conditions for their

release, i.e., once personally identifiable information that would reveal a student’s identity

has been removed, education records may be publicly disclosed, and the RTKL

conditions nondisclosure of such a non-categorical exemption on the proof of loss of

federal funds. 10 See id. at 7-8, citing 34 C.F.R. §99.31(b)(1) (agency may release

education records or information without consent “after the removal of all personally

identifiable information provided that the educational agency or institution or other party

has made a reasonable determination that a student’s identity is not personally

identifiable”); 65 P.S. §67.708(b)(1) (exempting from public access “[a] record, the

disclosure of which[ ] would result in the loss of Federal or State funds by an agency or

10  Responding to the District’s argument the video cannot be disclosed because the
District lacks the capability to redact, Amici Pennsylvania NewsMedia Association and
Reporters Committee for Freedom of the Press contend, “[w]hen a public agency uses
video technology as a means of surveilling the public, it has a concomitant duty to ensure
it can facilitate public access when required by law. Agencies cannot be permitted to use
technology for their own purposes but disclaim technology when it is necessary for public
oversight and accountability.” Brief for Amici Pa. NewsMedia Assoc., et al. at 22.


                                      [J-25-2022] - 20
the Commonwealth”). Requester observes a majority of justices in Easton Area II, which

included the plurality, agreed the bus surveillance video was an education record, and

yet the plurality still held those records were not categorically exempt under RTKL

Sections 102 and 305, but instead were public and required redaction of students’

personally identifiable information. See id. at 10-11 & n. 4, citing Easton Area II, 232 A.3d

at 729-31 (plurality); Easton Area II, 232 A.3d at 735 (Saylor, C.J., concurring in part)

(viewing bus surveillance video as an education record, but would hold it was therefore

exempt under FERPA and RTKL’s loss-of-funds exception under Subsection

708(b)(1)(i)). In Requester’s view, the Easton Area II plurality’s position was not joined

by a majority only because four justices, with two sets of diverging opinions, did not

consider exemptions under Sections 102 and 305 to be properly before the Court in that

case. See id. at 10 & n.4, citing Easton Area II, 232 A.3d at 737-38 (Baer, J., concurring

in part) (district’s failure to meet its burden under the loss-of-funds exception, and failure

to develop claim RTKL Sections 102 and 305 entitled its withholding of the video or its

components, required disclosure of the school bus surveillance video with no redactions).

Here, where Sections 102 and 305 are the RTKL provisions solely accepted for review,

Requester argues the panel was correct to apply the Easton Area II plurality’s analysis,

that is, “‘to avail itself of an exempt[ion] from disclosure under RTKL Subsection 305(a)(3),

the District had the burden of proving the school bus surveillance video was exempt from

disclosure to a public record requester under FERPA, which requires a context-specific

(i.e., fact-sensitive) assessment constrained by competing obligations to maintain student

confidentiality alongside public transparency, notwithstanding its own interests.’” Id. at

12, quoting Easton Area II, 232 A.3d at 730.

       Requester contends the present case is a “perfect example” of why education

records should not be categorically exempt from disclosure, as the bus surveillance video




                                      [J-25-2022] - 21
does fit the broad definition of an education record, but it contains no confidential

information. Id. at 12-13. According to Requester, the District did not meet its burden to

show the video contained protected information, could be used to discover the students’

identities, or could not be redacted, but instead merely asserted that individuals who

already knew the students could identify them by their faces or information on their

jerseys, and baldly claimed it lacked the capability to redact. Requester asserts the video

captured a highly public altercation in a public school parking lot, regarding which the

student later testified in a public hearing where portions of the video were shown; in

addition, the students had just participated in a basketball game, and even if not

redactable, their images in connection with an official school activity were already

“directory information” and disclosable without consent. See id. at 13, 19-20, citing 20

U.S.C. §1232g(a)(5)(A) (“directory information” includes, inter alia, student’s name, date

and place of birth, major field of study, participation in officially recognized activities and

sports, weight and height of members of athletic teams, dates of attendance, degrees

and awards received); 20 U.S.C. §1232g(b)(1) (protecting from release “personally

identifiable information contained [in education records] other than directory information”).

                                         Discussion

       School districts are local agencies subject to the RTKL’s public record access

provisions required to provide access to public records in accordance with its provisions.

See Easton Area II, 232 A.3d at 724; 65 P.S. §67.302(a). A “public record” is defined as,

inter alia, a record of a local agency that: “(1) is not exempt under section 708;[ ] (2) is not

exempt from being disclosed under any other Federal or State law or regulation or judicial

order or decree; or (3) is not protected by a privilege.” Id. §67.102 (footnote omitted).

Similarly, the RTKL presumes a record in the possession of a local agency, e.g., a school

district, is a public record unless, inter alia, the record is exempt from disclosure under



                                       [J-25-2022] - 22
Section 708 or any other federal or state law or regulation. See id. §67.305(a)(1), (3). To

support a denial of access to a record within its possession, an agency has the burden of

proving the record is exempt from public access by a preponderance of the evidence, see

id. §67.708(a)(1), which is “tantamount to a ‘more likely than not’ inquiry[.]” Popowsky v.

Pa. Pub. Util. Comm’n, 937 A.2d 1040, 1055 n.18 (Pa. 2007). “Consistent with the RTKL’s

goal of promoting government transparency and its remedial nature, the exceptions to

disclosure of public records must be narrowly construed.” Pa. State Police v. Grove, 161

A.3d 877, 892 (Pa. 2017) (quotation and citations omitted).

      FERPA, together with its regulations, 34 C.F.R. §§99.1-99.67, “affords parents the

right to have access to their children’s education records, the right to seek to have the

records amended, and the right to have some control over the disclosure of personally

identifiable information from the education records.” USDOE, What is FERPA?,

PROTECTING STUDENT PRIVACY, https://studentprivacy.ed.gov/faq/what-ferpa (last visited

December 14, 2022) (emphasis added). As explained in Easton Area II and supra,

inspection of the federal law’s access and nondisclosure requirements reveals the critical

exemption from disclosure under FERPA is not the entire category of education records,

as the District advances, but rather the students’ personally identifiable information. See

Easton Area II, 232 A.3d at 728-31. Despite the District’s view the plurality’s assessment

in this regard is not controlling, it does not offer any reason tending to indicate the

assessment was incorrect; nor is one evident from the concurring and dissenting opinions

declining to join that portion of the lead opinion, as they viewed the scope of review as

confined to only the Easton Area District’s asserted loss-of-funds exception under RTKL

Section 708. See id. at 734-35 (Saylor, C.J., concurring and dissenting), 736-37 (Baer,

J. concurring and dissenting). Accordingly, as with any other record in a local agency’s

possession, education records in a school district’s possession are presumed public, and




                                     [J-25-2022] - 23
the District had the burden to prove it was exempt from disclosure by a preponderance of

the evidence.    Furthermore, this view is consistent with the District’s observations

regarding the RTKL’s redaction provision under Section 706: where an education record,

as defined and regulated under FERPA, is presumed to be public rather than categorically

exempt, and not proven otherwise under the circumstances of a request, “but contains

information that is not subject to access, the agency may discharge its duty by providing

redacted records” under Section 706 of the RTKL. Simpson, 151 A.3d at 682; see 65

P.S. §67.706.

       In this instance, the District has not met its burden to show the video, by virtue of

being an education record, is exempt from disclosure under Section 708 or any other law

(i.e., FERPA), order, or privilege. See 65 P.S. §§67.102, 67.305(a).           Thus, as we

determined with respect to the bus surveillance video in Easton Area II, “insofar as the

video itself is a public record subject to disclosure under the RTKL but contains the

images of school students which are not subject to disclosure, . . . the District is obligated

to redact students’ images by, for example, blurring or darkening portions of the video

revealing the students’ identities, and to subsequently provide access to the redacted

video.” Easton Area II, 232 A.3d at 731; see also 65 P.S. §67.706.

       The District aptly notes, however, under Section 706 of the RTKL, “[t]he agency

may not deny access to the record if the information which is not subject to access

is able to be redacted.” 65 P.S. §67.706 (emphasis added). Here, the District’s first

contention, that its lack of redaction capacity is sufficiently established in the record via

ORO McConnell’s “unrefuted” affidavit and testimony, is unavailing. Appellant’s Brief at

42. We have said, “the proposition that OOR appeals officers and courts lack competency

to assess the adequacy and probity of an agency affiant’s characterization of the record

or the credibility of its effects assessment is untenable.” ACLU of Pa. v. Pa. State Police,




                                      [J-25-2022] - 24
232 A.3d 654, 669 (Pa. 2020). Even when an affiant’s veracity and good faith are wholly

unquestioned, the sufficiency of its attestation may be discredited. See id. Such is not

the case here, however, where the factfinding trial court observed unreconciled

inconsistencies and expressed clear doubt regarding the finance administrator’s personal

knowledge of both the District’s investigation and its technological capacity. 11 Borrowing

an observation from the D.C. Circuit Court of Appeals regarding prison surveillance video,

the Commonwealth Court keenly illustrated the strain associated with acceptance of the

District’s assertion:

         [I]t is not at all clear from the government’s affidavit why it cannot
         segregate the portions of the record that do not [invade privacy]. . . .
         The government further does not explain why it cannot by use of such
         techniques as blurring out faces, either in the video itself or in
         screenshots, eliminate unwarranted invasions of privacy. The same
         teenagers who regale each other with screenshots are commonly known
         to revise those missives by such techniques as inserting cat faces over
         the visages of humans. While we do not necessarily advocate that
         specific technique, we do hold that the government is required to explain
         why the possibility of some similar method of segregability is unavailable
         if it is to claim the protection of the exemption.

Central Dauphin II, 253 A.3d at 835, quoting Evans v. Fed. Bureau of Prisons, 951 F.3d

578, 587 (D.C. Cir. 2020). Similarly, we note the trial court determined, despite ORO

McConnell’s testimony to the contrary, “the capability to blur out individual students . . . is

not impossible” and we will not disturb that finding. Cent. Dauphin Sch. Dist. v. Hawkins,




11 We observe similar reservations regarding the District’s contention favoring greater
privacy protection here as a result of the disclosure of identifying information by the media.
Indeed, although ORO McConnell first averred, “based upon [her] personal knowledge,”
“the subject of the video recording[] ha[s] been covered on multiple occasions in the news
media[,] . . . [which] identify the students in the recording as members of the [school’s]
basketball team[,] . . . [and therefore] the students’ identities w[ould] still be known[,]” she
subsequently testified, six distinct times during the hearing, she does not read or watch
the news. Affidavit of ORO McConnell, 3/31/2016; see N.T., 3/30/2017 at 35-37, 41-42.


                                       [J-25-2022] - 25
No. 2016-CV-4401-MP, at 10 (C.P. Dauphin County filed Aug. 1, 2017) ; see Central

Dauphin II, 253 A.3d at 835. 12

       Under FERPA regulations, students’ “[p]ersonally identifiable information,” which

we affirmatively view as exempt from disclosure under FERPA, “includes, but is not

limited to” the student’s and family members’ names; student's social security number;

other direct or indirect identifiers; and, as the District relies upon here:

         (f) Other information that, alone or in combination, is linked or linkable to
         a specific student that would allow a reasonable person in the school
         community, who does not have personal knowledge of the relevant
         circumstances, to identify the student with reasonable certainty; or
         (g) Information requested by a person who the educational agency or
         institution reasonably believes knows the identity of the student to whom
         the education record relates.

34 C.F.R. §99.3 (emphasis added). We would agree videographic images generally fall

within such identifying information under subsection (f), although the provision is less apt

here where the District indicates the public has personal knowledge of the relevant

circumstances.     Subsection (g) is more compelling, and we recognize that certain



12 Justice Mundy complains that we “summarily” reject the District’s claim it does not
possess the ability to redact the video. Concurring and Dissenting Opinion at 2. Of
course, the District bears the burden of proving its education records are exempt from
disclosure, and it stands to reason the District must do more than baldly state it lacks the
ability to redact them. Cf. Evans, 951 F.3d at 587 (“the government is required to explain
why the possibility of some similar method of segregability is unavailable if it is to claim
the protection of the exemption”). Moreover, the suggestion redaction technology is
prohibitively expensive, and the District is “cash-strapped” and financially incapable of
using it, Concurring and Dissenting Opinion at 3-4, is completely unsupported in the
record. In any event, it is clear Section 706 of the RTKL mandates agencies like the
District to redact information exempt from disclosure and does not give them discretion in
this regard; they are simply required to comply with the law. See 65 P.S. 67.706 (“If the
information which is not subject to access is an integral part of the public record . . . and
cannot be separated, the agency shall redact from the record the information which is not
subject to access . . .”). It is the statute that “creates a presumption” and “obligation” on
the part of the District, Concurring and Dissenting Opinion at 3, 6, rather than today’s
decision.


                                       [J-25-2022] - 26
circumstances might warrant reliance on this provision to preclude the press or others

from accessing records regarding well-known incidents or students.             However, the

circumstances are the key. As we have said, these determinations involve context-

specific, case-by-case, fact-sensitive examinations, see Easton Area II, 232 A.3d at 728-

29, which turn on reasonableness — that is, whether the District “has made a reasonable

determination that a student’s identity is not personally identifiable” when “taking into

account other reasonably available information.” 34 C.F.R. §99.31(b)(1) (emphasis

added). Such inquiries are properly raised before the factfinder, rather than decided as

a matter of law on appeal. 13 The District first introduced these provisions into its argument

to the Commonwealth Court on appeal, and we therefore lack sufficient context to reverse

the fourth consecutive directive to disclose the video in reliance upon them here. 14

       In addition, as indicated supra at note 1, there is no suggestion in the record that

the District complied with its obligation to notify the students and their parents of the

record request, its disposition or its appeal. Where the District advances an argument

the record depicts an incident so highly-publicized that no amount of redaction can de-

identify the video and thus a greater degree of privacy must be afforded, the absence of

any third parties, or some certification of notice to them as directed by the OOR, is


13 In this regard, we depart from the Central Dauphin II panel’s conclusion that redaction
of the students’ identities “eliminates” any potential privacy harm and “removes any
argument” a record is otherwise exempt under any provisions. See Central Dauphin II,
253 A.3d at 833 (emphasis added). Given the fact-sensitive nature of determinations
under FERPA and the RTKL, we do not foreclose on different circumstances yielding
different results.
14 To the extent Requester argues the features that might be identified in the video would
constitute disclosable “directory information,” this claim similarly lacks consideration
below; however, we note the concept is not mutually exclusive from personally identifiable
information. Both terms are defined to include a student’s name and address. See 34
C.F.R. §99.3. “Directory information” is information “that would not generally be
considered harmful or an invasion of privacy if disclosed[,]” while disclosure of personally
identifiable information achieves the opposite result. Id.


                                      [J-25-2022] - 27
perplexing. Moreover, we have said it is the responsibility of the agency, here the District,

to balance students’ informational privacy rights, by implementing required redactions, in

the first instance, and addressing those constitutional considerations before the factfinder

when challenged; our mechanism for addressing failures in this regard is merely to

remand. See Easton Area II, 232 A.3d at 732-733, citing City of Harrisburg v. Prince, 219

A.3d 602, 618-19 (Pa. 2019); Reese v. Pennsylvanians for Union Reform, 173 A.3d 1143,

1159 (Pa. 2017); PSEA II, 148 A.3d at 144. Here, however, we perceive no remaining

reasonable expectation of a heightened privacy protection from disclosure of this school

bus surveillance video which would warrant that result. Litigation does not progress in a

vacuum, and six years later, even the youngest of the Central Dauphin basketball players

will turn twenty years old this year. Whatever privacy interest may still exist in a redacted

video six years after the incident was highly publicized can only be speculated now. The

District’s obligation at this juncture is to redact the video to the extent it deems necessary

to reasonably remove the students’ personally identifiable information. 15

                                          Conclusion

       For the foregoing reasons, we conclude the Commonwealth Court did not err when

it applied the analysis articulated in Easton Area II and ordered the mandatory redaction

and disclosure of a school bus surveillance video it determined to be an education record

subject to FERPA. Accordingly, we affirm the order of the Commonwealth Court, with

instructions to the District to reasonably redact the students’ personally identifiable

information prior to disclosure.



15 Justice Mundy suggests we have somehow “diminish[ed]” the students’ privacy
interests by declining to remand. Concurring and Dissenting Opinion at 6. But our
decision actually ensures protection of those interests. Moreover, redaction and
production of the video now, rather than further protracting this litigation, will finally resolve
any remaining privacy concerns.


                                        [J-25-2022] - 28
Chief Justice Todd and Justices Donohue and Wecht join the opinion.
Justice Mundy files a concurring and dissenting opinion.
The Late Chief Justice Baer did not participate in the decision of this matter.
Justice Brobson did not participate in the consideration or decision of this matter.




                                     [J-25-2022] - 29